Citation Nr: 1202762	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  04-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for esophagitis and esophageal dysmotility with chronic cough.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A video conference hearing was held in May 2008, with the Veteran sitting at the Milwaukee RO, and the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is in the claims file. 

In September 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  In a subsequent June 2011 rating decision, the RO thereafter granted the Veteran service connection for her bilateral knee and ankle disabilities and therefore these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  The matter has been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In the September 2009 remand, the Board noted that the Veteran had testified at her May 2008 personal hearing that her esophagitis and esophageal dysmotility with chronic cough symptoms had increased in severity since her most recent VA examination in August 2005.  The Board therefore instructed the RO/AMC to make arrangements with an appropriate VA medical facility for the Veteran to be afforded a VA gastrointestinal examination whereby, in accordance with the AMIE worksheet for rating esophagitis, the examiner was to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her esophagitis.  In this regard, the Veteran's esophagitis and esophageal dysmotility with chronic cough is currently rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7346 (2011), and is thus rated by analogy under DC 7346, which contains the criteria for rating hiatal hernia.  See 38 C.F.R. §§ 4.20, 4.27 (2011); see also 38 C.F.R. § 4.115a, DC 7346 (2011).

The Veteran was provided a VA examination in connection with the claim on appeal in July 2011.  However, the findings on examination did not address the rating criteria of DC 7346, and thus did not conform to the Board's instructions.  In this regard, the United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), held that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance.  Accordingly, given the RO's failure to fully comply with the development requested by the Board in its remand, the Board must once again remand this issue for another examination that adequately addresses the pertinent rating criteria.  Id; Also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate)

In this regard, in medical record, lay statements from the Veteran's friends, family and coworkers, a September 2011 statement from a VA nurse, and the Veteran's own statements and testimony during her May 2008 personal hearing, reflects that the appellant's primary complaint with respect to her service-connected disability has been her coughing, and resulting breathing problems.  Thus, on remand, the physician designated to examine the Veteran should provide an assessment of the Veteran's coughing and breathing problems related to her service-connected disability, describe all pertinent symptomatology related to such problems, and comment as to the resulting industrial impairment or effect on the Veteran's ability to work due to such symptomatology.  See 38 C.F.R. § 4.10 (2011).

Furthermore, the Board notes that the Veteran's coughing and breathing symptoms are not specifically contemplated in the rating criteria for hiatal hernias.  See 38 C.F.R. § 4.115a, DC 7346.  Thus, in readjudicating the Veteran's claim, the RO should consider whether a different diagnostic code, or another diagnostic code under which the Veteran may receive a separate compensable rating, is appropriate given the Veteran's symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Moreover, the Board notes the provisions of 38 C.F.R. § 3.321(b)(1) (2011), which state that, to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, it appears that the rating criteria of DC 7346 do not reasonably describe the Veteran's coughing and shortness of breath symptomatology, and, as reflected in testimony during her May 2008 personal hearing, she has asserted that her cough and breathing problems have had a significant effect on her employment.  Thus, this matter should be referred to the Director of the Compensation and Pension Service for consideration of whether a rating on an extraschedular basis is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The RO or the AMC should also provide the Veteran with the opportunity to identify any outstanding private or VA treatment records and obtain and associate with the claims file any such identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Finally, in readjudicating the Veteran's claim, the RO or the AMC should issue a supplemental statement of the case (SSOC) that address all pertinent evidence associated with the claims file since the most recent August 2011 supplemental statement of the case, to include the lay statements submitted on the Veteran's behalf, dated in August and September 2011, and the September 2011 statement from a VA nurse.  See 38 C.F.R. § 19.31 (2011) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Provide the Veteran with the opportunity to identify any outstanding private or VA treatment records.  Any identified treatment records should be obtained and associated with the claims file.  If any identified pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the Veteran should be notified in writing. 

2.  After undertaking the above development to the extent possible, make arrangements with an appropriate VA medical facility for the Veteran to be afforded a VA examination by an appropriate physician or physicians.  The claims file is to be provided to the physician(s) for review in conjunction with the examination.  Thereafter, the examiner(s) should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her esophagitis and esophageal dysmotility with chronic cough.  All indicated tests and studies deemed appropriate by the examiner(s) must be accomplished.

a.  After conducting the examination, the examiner(s) should state whether the Veteran has: 1) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or symptom combinations productive of severe impairment of health; 2) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or should pain, productive of considerable impairment of health; or 3) Two or more of such symptoms of less severity. 

b.  After conducting the examination, the examiner(s) should also provide an assessment of the Veteran's coughing and breathing problems related to her service-connected disability, describe all pertinent symptomatology related to such problems, and comment as to the resulting industrial impairment or effect on her ability to work due to such symptomatology.

A complete rationale for all opinions must be provided.

3.  Refer the case to the Director of the Compensation and Pension Service for consideration of whether a rating on an extraschedular basis is warranted.  See 38 C.F.R. § 3.321(b)(1).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  In readjudicating the Veteran's claim, consider whether a more appropriate diagnostic code, or a separately compensable rating under another diagnostic code, is appropriate given the Veteran's symptomatology.  See 38 C.F.R. § 4.10.  Such readjudication should consider whether staged ratings are needed.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

5.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the most recent SSOC, to include a summary of the evidence received including the evidence the claimant filed directly with the Board, any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

